[Cite as Welin v. Hamilton, 2022-Ohio-2660.]




 PETER WELIN, ESQ                               Case No. 2021-00748PQ

         Requester                              Judge Patrick E. Sheeran

         v.                                     DECISION AND ENTRY

 CITY OF HAMILTON, OHIO

         Respondent

         {¶1} Requester Peter Welin, Esq. partially objects to a Special Master’s Report and
Recommendation in this public-records case.          The Court overrules Welin’s partial
objections for reasons set forth below.
    I.        Background
         {¶2} On December 29, 2021, Welin filed a public-records complaint against
Respondent City of Hamilton, Ohio (City). Welin alleged that, among other things, the
City’s denial of his public-records request of July 6, 2021 violated R.C. 149.43(B).
         {¶3} The Court appointed a Special Master, who referred the case to mediation.
After mediation failed to successfully resolve all disputed issues between the parties, the
Court returned the case to the Special Master’s docket.
         {¶4} On April 1, 2022, the City responded to Welin’s complaint. On July 5, 2022,
the Special Master issued a Report and Recommendation (R&R). The Special Master
recommends (1) denying Welin’s claim for production of records, (2) finding that the City
failed to provide Welin with “the information required when denying a request on the
ground that it is ambiguous and overly broad, in violation of R.C. 149.43(B)(2),” and (3)
assessing costs equally between the parties. (R&R, 13.)
         {¶5} On July 14, 2022, Welin filed partial objections to the Special Master’s R&R.
Welin certifies that, on July 14, 2022, a copy of his partial objections was served upon the
City’s counsel and upon the City via certified mail, return receipt requested, and by email.
Thereafter, on July 25, 2022, the City filed a response to Welin’s partial objections. The
Case No. 2021-00748PQ                            -2-                        DECISION & ENTRY


City’s counsel certifies that he sent a copy of the City’s response to Welin via email and
U.S. mail on July 25, 2022. The City maintains that the Special Master correctly found
that the City properly denied Requester’s public-records request of July 6, 2021. The City
asks the Court to adopt the Special Master’s Report and Recommendation.
   II.      Law and Analysis
         {¶6} R.C. 2743.75(F)(2) governs objections to a special master’s report and
recommendation. Under R.C. 2743.75(F)(2), either party “may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk and sending a copy to the other
party by certified mail, return receipt requested. * * * If either party timely objects, the other
party may file with the clerk a response within seven business days after receiving the
objection and send a copy of the response to the objecting party by certified mail, return
receipt requested. The court, within seven business days after the response to the
objection is filed, shall issue a final order that adopts, modifies, or rejects the report and
recommendation.”
         {¶7} R.C.   2743.75(F)(2)    requires     that   any   objection    to   a   report   and
recommendation “shall be specific and state with particularity all grounds for the
objection.”     In the partial objections, Welin objects to the Special Master’s
recommendations for the denial of his claim for production of records and for the equal
assessment of cost between the parties. Welin does not, however, object to the Special
Master’s recommendation for a finding that the City violated R.C. 149.43(B)(2) by failing
to provide him with certain required information when it denied a request on grounds of
ambiguity and overbreadth.
         {¶8} Welin maintains that his request “was neither ambiguous nor overly broad”
when he sought records, which Welin contends, the City kept concerning the
development of four hydroelectric power plants.
Case No. 2021-00748PQ                        -3-                     DECISION & ENTRY


           {¶9} Upon review, the Court finds that the Special Master’s recommendations are
correctly based on the ordinary application of statutory and case law as they existed at
the time that Welin filed his Complaint. Welin’s partial objections therefore are not well-
taken.
    III.      Conclusion
           {¶10} The Court OVERRULES Welin’s partial objections. The Court adopts the
Special Master’s Report and Recommendation. In accordance with the Special Master’s
recommendations, the Court denies Welin’s claim for production of records, finds that the
City failed to provide Welin with certain required information under R.C. 149.43(B)(2), and
assesses court costs equally between the parties. Pursuant to R.C. 2743.75(F)(3)(b), as
an aggrieved person, Welin is entitled to recover from the City the amount of the filing fee
of twenty-five dollars and any other costs associated with the action that are incurred by
Welin, but Welin is not entitled to recover attorney fees. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                            PATRICK E. SHEERAN
                                            Judge


Filed July 28, 2022
Sent to S.C. Reporter 8/4/22